Citation Nr: 1013554	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-00 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for additional right knee disability, claimed as a 
result of surgical treatment at a VA facility. 

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
September 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In March 2009, the Veteran testified during a hearing held at 
the RO before the undersigned.  A transcript of the 
proceeding is of record.  

During the hearing, the Veteran's representative argued that 
the Veteran's right knee disability was incurred either as 
additional disability due to VA surgery performed in December 
2005, or as a direct result of his active duty military 
service.  A review of the record reveals that the issue of 
service connection for a right knee scar was denied by an 
unappealed December 1971 RO decision.  Additionally, in an 
unappealed August 2006 decision, the RO denied a claim for 
service connection for a right knee disability on a direct 
basis and as secondary to the service-connected left knee 
disability.  Accordingly, the issue of whether new and 
material evidence has been received to reopen a claim for 
service connection for a right knee disability has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over the claim, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Once VA undertakes the effort to provide an examination for a 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided.  Daves v. Nicholson, 
21 Vet. App. 46 (2007); Cf. Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  

With respect to medical examinations, the Court has recently 
held that "a medical opinion ... must support its conclusion 
with an analysis that the Board can consider and weigh 
against contrary opinions."  Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007).  The Court has also indicated that in 
evaluating the medical opinion evidence, (1) the testimony is 
based upon sufficient facts or data; (2) the testimony is the 
product of reliable principles and methods; and (3) the 
expert witness has applied the principles and methods 
reliably to the facts of the case.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  

Here, in March 2007, the Veteran was afforded a VA 
examination for purposes of obtaining competent medical 
evidence addressing the claim for compensation under 
38 U.S.C.A. § 1151.  The examination report, however, does 
not discuss (1) whether the Veteran has additional right knee 
disability as a result of VA surgical treatment, and (2) 
whether any additional disability was due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the surgical treatment; or an event not reasonably 
foreseeable.  

The examiner, in his report, does indicate that he "cannot 
resolve this issue without resorting to mere speculation."  
He does not indicate, however, what issue it is that cannot 
be addressed.  Moreover, even if the opinion could be read to 
address the underlying issue of additional disability and 
whether there was fault in the VA surgical procedure, the 
Court has recently held that before the Board can rely on an 
examiner's conclusion that an etiology opinion would be 
speculative, the examiner must explain the basis for such an 
opinion or the basis must otherwise be apparent in the 
Board's review of the evidence.  Jones v. Shinseki, No. 07-
3060 (U.S. Vet. App., March 25, 2010)("It must be clear on 
the record that the inability to opine on questions of 
diagnosis and etiology is not the first impression of an 
uninformed examiner, but rather an assessment arrived at 
after all due diligence in seeking relevant medical 
information that may have bearing on the requested 
opinion.")  Here, unfortunately, the basis for the medical 
opinion is not clear.  As such, additional clarifying opinion 
is required.  

Similarly, as to the claim for a TDIU, in a February 2007 
report, a VA examiner opined that the Veteran was 
"unemployable due to his bilateral knee problems."  When 
considering an award of TDIU, VA is precluded from 
considering the effects of non-service connected disabilities 
on employability.  See 38 C.F.R. § 4.16.  Here, the examiner 
did not address the effect of the single service-connected 
left knee disability on his employability.  In addition, even 
if the Veteran were deemed unemployable by the VA examiner, 
he must first meet certain disability rating percentages or 
in exceptional cases, his case must be referred to the 
Director, Compensation and Pension Service for further 
evaluation.  38 C.F.R. § 4.16.  As such, clarifying opinion 
is required.  

Accordingly, these matters are REMANDED for the following 
action:

1.	Return the Veteran's claims file to the 
examiner who conducted the March 2007 VA 
examination, or if he is unavailable, 
schedule the Veteran for a new examination 
for purposes of evaluating the claim for 
VA compensation under 38 U.S.C.A. § 1151.  

Following a review of the claims file, the 
examiner should offer an opinion as to the 
following:  

(a)  Does the Veteran have additional 
disability as a result of the VA 
surgery performed on his right knee on 
December 13, 2005?  

(b)  If so, an opinion should be 
provided as to whether it is at least 
as likely as not that any additional 
disability of the right knee was not 
the result of the Veteran's willful 
misconduct; was caused by hospital 
care, medical or surgical treatment, or 
examination furnished the Veteran; and, 
the proximate cause of the disability 
was the result of carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault on the part of VA in furnishing 
the hospital care, medical or surgical 
treatment, or examination; or was the 
result of an event not reasonably 
foreseeable.

2.	Thereafter, return the Veteran's claims 
file to the examiner who conducted the 
February 2007 examination addressing the 
claim for TDIU, or, if the examiner is 
unavailable, schedule the Veteran for a 
new examination to address the question as 
to whether he is unemployable solely due 
to his service-connected disability of the 
left knee.  The examiner should be 
requested to review all pertinent records 
associated with the claims file and to 
comment on the effect of the Veteran's 
service-connected disability on his 
ability to engage in any type of full-time 
employment and whether, in the examiner's 
opinion, the service-connected disability 
alone is of such severity to result in 
unemployability.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

The examiner should explain the rationale 
for any opinion given regarding the effect 
of the Veteran's service-connected left 
knee condition on his ability to obtain or 
maintain employment, to include discussion 
of obstacles and challenges he might face, 
and his capability for performing 
sedentary employment in light of his past 
employment in the farming business.  The 
examiner should note that consideration 
may be given to the Veteran's level of 
education, special training, and previous 
work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by nonservice-connected 
disabilities.  The question is whether the 
Veteran is capable of performing the 
physical and mental acts required by 
employment, not whether the Veteran can 
find employment.

3.	Then, readjudicate the claims.  In 
particular, review all the evidence that 
was submitted since the most recent 
supplemental statement of the case (SSOC).  
If the benefit sought on appeal remains 
denied, the Veteran should be provided a 
SSOC, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claims should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



